--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.37
ULURU Inc.
 
Secured Convertible Promissory Note
 


 
Issuance Date: June 27, 2012 U.S. $2,210,000.00
 
This Secured Convertible Promissory Note (this “Note”) is issued pursuant to the
terms of that certain Securities Purchase Agreement of even date herewith
entered into between the Company (as defined below) and the Holder (as defined
below).
 
FOR VALUE RECEIVED, ULURU Inc., a Nevada corporation (the “Company”), hereby
promises to pay to the order of Inter-Mountain Capital Corp., a Delaware
corporation, or its registered assigns (the “Holder”), the initial principal sum
of $2,210,000.00 (the “Original Principal Amount”), and any additional advances
and other amounts that may accrue under the terms of this Note as set forth
herein when due, whether upon the Maturity Date, on any Installment Date with
respect to the Installment Amount due on such Installment Date (each as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any Outstanding Balance
(as defined below) at the applicable interest rate from the date set forth above
as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon any Installment Date, the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). Certain capitalized terms used herein are defined in Section 28.  For
purposes hereof, the term “Outstanding Balance” means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for redemption, conversion or otherwise, plus any accrued but unpaid
Interest, collection and enforcements costs, and any other fees or charges
(including without limitation Late Charges (as defined below)) incurred under
this Note or under the Purchase Agreement.
 
1. PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date (which includes
the Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8.
Additionally, so long as no Event of Default (as defined below) shall have
occurred, the Company may, in its sole and absolute discretion and upon giving
the Holder not less than five (5) Trading Days written notice (a “Prepayment
Notice”), pay in cash all or any portion of the Outstanding Balance at any time
prior to the Maturity Date, provided that in the event the Company elects to
prepay all or any portion of the Outstanding Balance, it shall pay to the Holder
120% of the portion of the Outstanding Balance the Company elects to prepay. If
the Company elects to prepay the Note and all other notes issued under the
Purchase Agreement in full, the Outstanding Balance of this Note shall be deemed
to be the amount by which the Outstanding Balance of this Note exceeds the
outstanding balance of all Buyer Notes and Buyer Trust Deed Notes (as defined in
the Purchase Agreement).  Upon paying 120% of such Outstanding Balance, this
Note, and all Buyer Notes and Buyer Trust Deed Notes shall be deemed to be paid
in full.
 
2. INTEREST; INTEREST RATE. The Company acknowledges that the Original Principal
Amount of this Note exceeds the Purchase Price (as defined in the Purchase
Agreement) and that such excess is (a) the original issue discount and (b)
$10,000 of unpaid Transaction Expenses (as defined in the Purchase Agreement),
both of which shall be fully earned and charged to the Company as of the
Issuance Date and paid to the Holder as part of the Original Principal Amount as
set forth in this Note.  Without regard to Conversion Eligible Tranches (as
defined below), Interest on the Outstanding Balance of this Note shall accrue at
the rate of eight percent (8%) per annum, provided that upon the occurrence and
during the continuance of an Event of Default, Interest shall accrue on the
Outstanding Balance at the rate of eighteen percent (18%) per annum as set forth
in Section 4.2(c). All Interest calculations hereunder shall be computed on the
basis of a 360-day year comprised of twelve (12) thirty (30) day months and
shall be payable in accordance with the terms of this Note.  Notwithstanding any
provision to the contrary herein, in no event shall the applicable interest rate
at any time exceed the maximum interest rate allowed under applicable law. All
payments owing hereunder shall be in lawful money of the United States of
America or Conversion Shares, as provided for herein, and delivered to Holder at
the address furnished to the Company for that purpose. All payments shall be
applied first to (a) costs of collection, if any, then to (b) fees and charges,
if any, then to (c) accrued and unpaid Interest, and thereafter to (d)
principal.
 
3. CONVERSION OF NOTE. This Note shall be convertible at the option of the
Holder into validly issued, fully paid and non-assessable shares of Common
Stock, on the terms and conditions set forth in this Section 3.
 
3.1. Conversion Right.
 
(a) Subject to the provisions of Section 3.4, at any time or times on or after
the Issuance Date, the Holder shall be entitled to convert any portion of the
Outstanding Balance into validly issued, fully paid and non-assessable shares of
Common Stock (the “Section 3 Conversion Shares”) in accordance with Section 3.3,
calculated using the Conversion Rate (as defined below); provided, however,
that, notwithstanding any other provision contained in this Note, the conversion
by the Holder of any portion of the Outstanding Balance shall only be
exercisable in seven (7) tranches (each, a “Tranche”), consisting of (i) an
initial Tranche in an amount equal to $710,000.00 and any interest, costs, fees
or charges (including without limitation Late Charges) accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents
(“Tranche #1”), and (ii) six (6) additional Tranches, each in the amount of
$250,000 and any interest, costs, fees or charges (including without limitation
Late Charges) accrued thereon or added thereto under the terms of this Note and
the other Transaction Documents (each, a “Subsequent Tranche”). Tranche #1 shall
correspond to the Initial Cash Purchase Price (as defined in the Purchase
Agreement), the OID and $10,000 of Transaction Expenses (as defined in the
Purchase Agreement), and may be converted any time subsequent to the Issuance
Date.  The first Subsequent Tranche shall correspond to Buyer Trust Deed Note
#1, the second Subsequent Tranche shall correspond to Buyer Trust Deed Note #2,
the third Subsequent Tranche shall correspond to Buyer Trust Deed Note #3, the
fourth Subsequent Tranche shall correspond to Buyer Note #1, the fifth
Subsequent Tranche shall correspond to Buyer Note #2, and the sixth Subsequent
Tranche shall correspond to Buyer Note #3 (as each such Buyer Trust Deed Note
and Buyer Note is defined in the Purchase Agreement).  The Holder’s right to
convert any portion of any of the Subsequent Tranches is conditioned upon the
Holder’s payment in full of the Buyer Trust Deed Note or Buyer Note
corresponding to such Subsequent Tranche (upon the satisfaction of such
condition, such Subsequent Tranche becomes a “Conversion Eligible Tranche”). For
the avoidance of doubt, subject to the other terms and conditions hereof,
Tranche #1 shall be deemed a Conversion Eligible Tranche as of the Issuance Date
for all purposes hereunder and may be converted in whole or in part at any time
subsequent to the Issuance Date, and each Subsequent Tranche that becomes a
Conversion Eligible Tranche may be converted in whole or in part at any time
subsequent to the first date on which such Subsequent Tranche becomes a
Conversion Eligible Tranche.  For all purposes hereunder, Conversion Eligible
Tranches shall be converted (or redeemed, as applicable) in order of the
lowest-numbered Conversion Eligible Tranche.  At all times hereunder, the
aggregate amount of any costs, fees or charges (including without limitation
Late Charges) incurred by or assessable against the Company hereunder,
including, without limitation, any fees, charges or premiums incurred in
connection with an Event of Default, shall be added to the lowest-numbered
then-current Conversion Eligible Tranche.
 
(b) The Company shall not issue any fraction of a share of Common Stock upon any
conversion. All shares issuable upon each conversion of this Note shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Section 3 Conversion
Shares.
 
3.2. Conversion Rate. The number of Section 3 Conversion Shares issuable upon
conversion of any portion of the Outstanding Balance pursuant to Section 3.1(a)
shall be determined by dividing (x) the applicable Conversion Amount by (y) the
Conversion Price (such formula being referred to herein as the “Conversion
Rate”).
 
(a) “Conversion Amount” means the portion of the Outstanding Balance to be
converted, redeemed or otherwise with respect to which this determination is
being made.
 
(b) “Conversion Price” means, as of any Conversion Date or other date of
determination, $0.35, subject to adjustment as provided herein.
 
3.3. Mechanics of Conversion.
 
(a) Conversion Prior to Maturity Date. To convert any Conversion Amount into
shares of Common Stock on any date, the Holder shall deliver (whether via email,
facsimile or otherwise), for receipt on or prior to 11:59 p.m., New York time,
on such date (the “Conversion Date”), a copy of an executed notice of conversion
substantially in the form attached hereto as Exhibit A (the “Conversion Notice”)
to the Company together with, at any time the resale of the Section 3 Conversion
Shares is not registered under the Securities Act of 1933, as amended (the
“Securities Act”), a legal opinion with respect to the issuance of such shares
without restrictive legend. If required by Section 3.3(c), within three
(3) Trading Days following a conversion of this Note as aforesaid, the Holder
shall surrender this Note to a nationally recognized overnight delivery service
for delivery to the Company (or an indemnification undertaking with respect to
this Note in the case of its loss, theft or destruction as contemplated by
Section 15.2). On or before the first (1st) Trading Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile or email
an acknowledgment of confirmation, in the form attached hereto as Exhibit B, of
receipt of such Conversion Notice to the Holder and the Company’s transfer agent
(the “Transfer Agent”). On or before the close of business on the third (3rd)
Trading Day following the date of receipt of a Conversion Notice (the “Delivery
Date”), the Company shall (1) provided that the Company is DWAC Eligible, credit
the aggregate number of Section 3 Conversion Shares to which the Holder shall be
entitled to the account specified on the Conversion Notice via the DWAC system,
or (2) if the Company is not DWAC Eligible, issue and deliver (via reputable
overnight courier) to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of Section 3 Conversion Shares to which the Holder shall be entitled;
provided, however, that, in addition to any other rights or remedies that Holder
may have under this Note, such number of shares shall be increased by 5% for
each conversion under this Section 3.3(a)(2) that occurs more than six (6)
months after the Issuance Date if, as of such time, the Section 3 Conversion
Shares can be issued without restrictive legend. If this Note is physically
surrendered for conversion pursuant to Section 3.3(c) and the Outstanding
Balance of this Note is greater than the principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Trading Days after receipt of this Note and at its
own expense, issue and deliver to the Holder (or its designee) a new Note (in
accordance with Section 15.4)) representing the Outstanding Balance not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
In the event of a partial conversion of this Note pursuant hereto, the principal
amount converted shall be deducted from the Conversion Eligible Tranche(s)
and  Installment Payment(s) set forth in the applicable Conversion Notice.
 
(b) Company’s Failure to Timely Deliver. Failure for any reason whatsoever to
issue any portion of the Section 3 Conversion Shares to Holder by the applicable
Delivery Date in the manner required under this Note shall be a “Conversion
Failure.”  Upon the occurrence of a Conversion Failure, in addition to all other
remedies available to the Holder, (1) the Company shall pay in cash to the
Holder on each day after such third (3rd) Trading Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to the greater of
(A) $2,000.00 per day until such shares of Common Stock shall be delivered to
Holder, and (B) 2% of the product of (i) the sum of the number of Section 3
Conversion Shares not issued to the Holder on a timely basis and to which the
Holder is entitled multiplied by (ii) the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating Section3.3(a); and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued or are owed to the Holder prior to the date of such notice pursuant to
this Section 3.3(b) or otherwise.  Notwithstanding the foregoing, a Conversion
Failure shall not exist to the extent Section 3 Conversion Shares are not issued
by the Company in order to comply with the limitations set forth in Section 3.4
hereof.  Upon the occurrence of a Conversion Failure (unless Holder elects to
void the Conversion Notice), in addition to such failure being considered an
Event of Default hereunder, for purposes of Section 7.1, the Company shall also
be deemed to have issued the Section 3 Conversion Shares to Holder on the
applicable date and pursuant to the terms set forth in this Section 3, with
Holder entitled to all the rights and privileges associated with such deemed
issued shares (the “Deemed Conversion Issuance”).
 
(c) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the holders of all or
any portion of the Note and the principal amount of the Note held by such holder
(the “Registered Note”). The entries in the Register shall be conclusive and
binding for all purposes absent manifest error. The Company and the holder shall
treat each Person whose name is recorded in the Register as the owner of the
Note for all purposes (including, without limitation, the right to receive
payments of principal and Interest hereunder) notwithstanding notice to the
contrary. The Registered Note may be assigned, transferred or sold in whole or
in part only by registration of such assignment or sale on the Register. The
Registered Note shall not be assigned, transferred or sold without the prior
written consent of the Company, which shall not be unreasonably withheld;
provided, however, that Holder may assign, transfer or sell the Registered Note
without the need to obtain the consent of the Company if all of the Buyer Notes
and Buyer Trust Deed Notes (as both such terms are defined in the Purchase
Agreement) have been paid in full or all payment obligations of the Holder
thereunder have otherwise been completely offset and satisfied pursuant to the
Holder Offset Right.  Upon its receipt of a request to assign, transfer or sell
all or part of the Registered Note by the holder thereof, accompanied by a legal
opinion with respect to the legality of such transfer under the Securities Act
(and to the extent required, to the extent consented to by the Company), the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 15. Notwithstanding anything to the contrary
in this Section 3.3(c), the Holder may assign this Note or any portion thereof
to its Affiliate without delivering a request to assign or sell this Note to the
Company and the recordation of such assignment or sale in the Register (a
“Related Party Assignment”); provided, that (A) the Company may continue to deal
solely with such assigning or selling Holder unless and until such Holder has
delivered a request to assign or sell the Note or portion thereof to the Company
for recordation in the Register; (B) the failure of such assigning or selling
Holder to deliver a request to assign or sell such Note or portion thereof to
the Company shall not affect the legality, validity, or binding effect of such
assignment or sale; and (C) such assigning or selling Holder shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register (the “Related Party Register”) comparable to the Register on behalf of
the Company, and any such assignment or sale shall be effective upon recordation
of such assignment or sale in the Related Party Register.  Notwithstanding
anything to the contrary set forth in this Section 3, upon conversion of any
portion of this Note in accordance with the terms hereof, the Holder shall not
be required to physically surrender this Note to the Company unless (A) the
entire Outstanding Balance of this Note is being converted (in which event this
Note shall be delivered to the Company as contemplated by Section 3.3(a)) or
(B) the Holder has provided the Company with prior written notice (which notice
may be included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note. The Holder and the Company shall maintain
records showing the Outstanding Balance and Late Charges converted and/or paid
(as the case may be) and the dates of such conversions and/or payments (as the
case may be) or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.
 
3.4. Limitations on Conversions.
 
(a) Notwithstanding anything to the contrary contained in this Note, this Note
shall not be convertible by the Holder hereof, and the Company shall not effect
any conversion of this Note or otherwise issue any shares of Common Stock
pursuant to Section 3 or Section 8 hereof, to the extent (but only to the
extent) that the Holder together with any of its Affiliates would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock
outstanding.  Notwithstanding the forgoing, at such times that the Market
Capitalization of the Common Stock is less than Three Million and 00/100 Dollars
($3,000,000.00), the term “4.99%” shall be replaced in the preceding sentence
with “9.99%”.  For purposes of this Agreement, the term “Market Capitalization
of the Common Stock” shall mean the product equal to (i) the average VWAP of the
Common Stock for the immediately preceding thirty (30) Trading Days, multiplied
by (ii) the aggregate number of outstanding shares of Common Stock as reported
on the Company’s most recently filed Form 10-Q or Form 10-K.
 
(b) To the extent the limitation set forth in subsection (a) applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its Affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Holder
and its Affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert this
Note, or to issue shares of Common Stock, pursuant to this Section 3.4 shall
have any effect on the applicability of the provisions of this Section 3.4 with
respect to any subsequent determination of convertibility. For purposes of this
Section 3.4, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(e) of the 1934 Act
(as defined in the Purchase Agreement) and the rules and regulations promulgated
thereunder. The provisions of this Section 3.4 shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section 3.4 to
correct this Section 3.4 (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section 3.4 shall apply to a successor Holder of
this Note. The holders of Common Stock shall be third party beneficiaries of
this Section 3.4 and the Company may not waive this Section 3.4 without the
consent of holders of a majority of its Common Stock. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Trading Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to this Note.
 
4. RIGHTS UPON EVENT OF DEFAULT.
 
4.1. Event of Default. Each of the following events shall constitute an “Event
of Default”:
 
(a) Failure to Pay. The Company shall fail to make any payment when due and
payable under the terms of this Note including, without limitation, any payment
of costs, fees, interest, principal (including, without limitation, the
Company’s failure to deliver any Installment Amount when due or to pay any
redemption payments or amounts hereunder), or other amount due hereunder or
under any other Transaction Document (as defined in the Purchase Agreement).
 
(b) Failure to Deliver Shares. The Company (or its Transfer Agent) (i) fails to
issue the Section 3 Conversion Shares by the Delivery Date; (ii) fails to issue
Pre-Installment Conversion Shares or Post-Installment Conversion Shares within
the time periods required by Section 8; (iii) announces (or threatens in
writing) that it will not honor its obligation to issue shares to Holder upon
exercise by the Holder of the conversion rights of the Holder in accordance with
Section 3 and/or Section 8 of this Note; (iv) fails to transfer or cause its
Transfer Agent to transfer (issue) (electronically or in certificated form) any
Section 3 Conversion Shares, Post-Installment Conversion Shares, Pre-Installment
Conversion Shares, Post-Installment Certificated Shares or Pre-Installment
Certificated Shares, as applicable, issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by, and pursuant to the
conditions of, this Note; (v) directs its Transfer Agent not to transfer, or
delays, impairs, and/or hinders its Transfer Agent in transferring (or issuing)
(electronically or in certificated form) any Section 3 Conversion Shares,
Post-Installment Conversion Shares, Pre-Installment Conversion Shares,
Post-Installment Certificated Shares or Pre-Installment Certificated Shares, as
applicable, to be issued to the Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note; or (vi) fails to remove (or
directs its Transfer Agent not to remove or impairs, delays, and/or hinders its
Transfer Agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any certificate for any Section 3
Conversion Shares, Post-Installment Certificated Shares or Pre-Installment
Certificated Shares as and when required by this Note following the receipt of
the required legal opinion or at such time such resale of such shares is subject
to an effective, and not suspended, Registration Statement (or makes any written
announcement, statement or threat that it does not intend to honor any such
obligations).
 
(c) Judgment.  A final judgment or judgments for the payment of money
aggregating in excess of $100,000 are rendered against the Company and/or any of
its Subsidiaries and which judgments are not, within thirty (30) calendar days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) calendar days after the expiration of such stay;
provided, however, any judgment which is covered by insurance or an indemnity
from a credit worthy party shall not be included in calculating the $100,000
amount set forth above so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
thirty (30) calendar days of the issuance of such judgment.
 
(d) Breach of Obligations; Covenants. The Holder or its Subsidiaries, if any,
shall fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note or any of the other Transaction Documents,
including without limitation (i) all reporting covenants and covenants to timely
file all required quarterly and annual reports and any other filings required
pursuant to Rule 144, and (ii) strict compliance with all provisions of Sections
3, 8, 10 and 12 of this Note.
 
(e) Breach of Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to the Holder in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Holder to enter into this Note or any of the other Transaction Documents, shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished.
 
(f) Receiver or Trustee. The Company shall make an assignment for the benefit of
creditors, or apply for, or consent to, or otherwise be subject to, the
appointment of a receiver, trustee, liquidator, assignee, custodian,
sequestrator, or other similar official for a substantial part of its property
or business.
 
(g) Failure to Pay Debts. If any of the Company’s assets are assigned to its
creditors, or upon the occurrence of any default under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries in an amount equal to $100,000 or more.
 
(h) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company.
 
(i) Delisting of Common Stock. The suspension from trading or the failure of the
Common Stock to be trading or listed (as applicable) on an Eligible Market for a
period of five (5) consecutive Trading Days or for more than an aggregate of ten
(10) Trading Days in any 365-day period.
 
(j) Liquidation. Any dissolution, liquidation, or winding up of the Company or
any substantial portion of its business.
 
(k) Cessation of Operations. Any cessation of operations by the Company or the
Company admits it is otherwise generally unable to pay its debts as such debts
become due; provided, however, that any disclosure of the Company’s ability to
continue as a “going concern” shall not be an admission that the Company cannot
pay its debts as they become due.
 
(l) Maintenance of Assets. The failure by the Company to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).
 
(m) Financial Statement Restatement. The restatement of any financial statements
filed by the Company with the SEC for any date or period from two years prior to
the date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Company with respect to this Note or the Purchase Agreement.
 
(n) Reverse Split. The Company effectuates a reverse split of its Common Stock
without twenty (20) Trading Days prior written notice to the Holder.
 
(o) Replacement of Transfer Agent. In the event that the Company proposes to
replace its Transfer Agent, the Company fails to provide, prior to the effective
date of such replacement, a fully executed Transfer Agent Letter (as defined by
the Purchase Agreement) in a form as required to be initially delivered pursuant
to the Purchase Agreement (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the
successor transfer agent and delivered to the Company and the Holder.
 
(p) Governmental Action. If any governmental or regulatory authority takes or
institutes any action against the Company, a Subsidiary, or an executive officer
or director of the Company that will materially affect the Company’s financial
condition, operations or ability to pay or perform the Company’s obligations
under this Note.
 
(q) Share Reserve. The Company’s failure to maintain the Share Reserve (as
defined in the Purchase Agreement).
 
(r) Certification of Equity Conditions. A false or inaccurate certification
(including, without limitation, a false or inaccurate deemed certification) by
the Company that the Equity Conditions are satisfied, that there has been no
Equity Conditions Failure or as to whether any Event of Default has occurred.
 
(s) DWAC Eligibility. The failure of the Company’s Common Stock to be DWAC
Eligible at any time during which the Company has obligations under this Note.
 
(t) Cross Default.  Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, a breach or default by the Company of
any covenant or other term or condition contained in (i) any of the other
Transaction Documents, or (ii) any Other Agreements (defined below); shall, at
the option of the Holder, be considered a default under this Note, in which
event the Holder shall be entitled (but in no event required) to apply all
rights and remedies of the Holder under the terms of this Note. The Company
hereby agrees to notify the Holder in writing within three (3) Trading Days
after any such default; provided, however, any filing of an 8-K that identifies
any such default shall not be deemed notice under this Section 4.1(t). “Other
Agreements” means, collectively, (1) all existing and future agreements and
instruments between, among or by the Company (or a Subsidiary), on the one hand,
and the Holder (or an Affiliate of Holder), on the other hand, or (2) any
financing agreement or a material agreement that affects the Company’s ongoing
business operations.  For the avoidance of doubt, all existing and future loan
transactions between the Company and the Holder and its Affiliates will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of the Company to the Holder.
 
 
Each subsection of this Section 4.1 shall be interpreted and applied
independently, and no such subsection shall be deemed to limit or qualify any
other subsection in any manner whatsoever.
 
4.2. Notice of an Event of Default; Redemption Right.
 
(a) Upon the occurrence of an Event of Default, the Company shall within one
(1) Trading Day deliver written notice thereof via facsimile and overnight
courier (with next day delivery specified) (an “Event of Default Notice”) to the
Holder.
 
(b) At any time and from time to time (i) after the fifteenth (15th) day
following the earlier of the Holder’s receipt of an Event of Default Notice
pertaining to any Event of Default occurring under any of Sections 4.1(c), (d),
(e), (i), (l), (p) or (s) above, and the Holder becoming aware of any such Event
of Default, if such Event of Default is not cured by such fifteenth (15th) day,
or (ii) after the earlier of the Holder’s receipt of an Event of Default Notice
pertaining to any Event of Default occurring under any provision of Section 4.1
not specifically referenced immediately above in this Section 4.2(b), and the
Holder becoming aware of any such Event of Default, the Holder may require the
Company to redeem (regardless of whether such Event of Default has been cured)
all or any portion of this Note (the “Event of Default Redemption Right”) by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of the Outstanding Balance the Holder is electing to redeem (the “Default
Redemption Amount”).  Each portion of this Note subject to the Event of
Redemption Right shall be redeemed by the Company at a price equal to the Event
of Default Redemption Price (as defined below); provided, however, that,
notwithstanding anything to the contrary contained herein, in connection with
Holder exercising its Event of Default Redemption Right, the Holder shall only
be entitled to require the Company to redeem all or any portion of any
then-current Conversion Eligible Tranche(s) (and calculate and pay the Event of
Default Redemption Price with respect thereto), except to the extent the Holder
exercises any right of offset under the Buyer Trust Deed Notes (as defined in
the Purchase Agreement) or the Buyer Notes (as defined in the Purchase
Agreement) (“Holder Offset Right”) in connection with exercising its Event of
Default Redemption Right, in which case the Holder may also require the Company
to redeem all or any portion of this Note in excess of the amount of the
then-current Conversion Eligible Tranches to the extent the Holder applies the
Holder Offset Right with respect to such excess (with respect to which the Event
of Default Redemption Price shall also be calculated and either offset pursuant
to the Holder Offset Right (to the extent possible), or otherwise paid pursuant
to the terms hereof).  The “Event of Default Redemption Price” shall equal the
Default Redemption Amount multiplied by the Redemption Premium; provided,
however, that the Redemption Premium may only be applied in computing the Event
of Default Redemption Price with respect to the first two Events of Default
under this Agreement, and not to any subsequent Events of Default.  Redemptions
required by this Section 4.2(b) shall be made in accordance with the provisions
of Section 10. To the extent redemptions required by this Section 4.2(b) are
deemed or determined by a court of competent jurisdiction to be prepayments of
this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments, but such deemed voluntary prepayments shall not be subject to the
prepayment provision in  Section 1 hereof. Notwithstanding anything to the
contrary in this Section 4, but subject to Sections 3.1(a) and 3.4, until the
Event of Default Redemption Price (together with Late Charges thereon) is paid
in full, the Outstanding Balance, including the Event of Default Redemption
Price (together with any Late Charges thereon), may be converted, in whole or in
part, by the Holder into Common Stock pursuant to the other terms of this
Note.  In the event of a partial redemption of this Note pursuant hereto, the
applicable Default Redemption Amount shall be deducted from the Tranches and
Installment Payment(s) set forth in the Event of Default Redemption Notice.
 
(c) Upon the occurrence of any Event of Default, this Note (without regard to
Conversion Eligible Tranches) shall then accrue interest at the rate of 1.5% per
month (or 18% per annum), compounding daily, whether before or after judgment;
provided, however, that notwithstanding any provision to the contrary herein, in
no event shall the applicable interest rate at any time exceed the maximum
interest rate allowed under applicable law.
 
(d) Notwithstanding any other provision to the contrary contained herein, upon
the occurrence of an Event of Default occurring under Section 4.1(h) due to the
institution by or against the Company of any bankruptcy proceeding for relief
under any bankruptcy law or any law for the relief of debtors, without the need
for any further notice or action by any party hereunder, the Company shall
automatically be required to immediately redeem the entire Outstanding Balance
of this Note at a price equal to such Outstanding Balance (without regard to
Conversion Eligible Tranches) multiplied by the Redemption Premium.
 
5. RIGHTS UPON FUNDAMENTAL TRANSACTION.
 
5.1. Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5.1 pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder, in its sole discretion, prior to such Fundamental Transaction, including
agreements to deliver to the Holder in exchange for this Note a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Note, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of this Note, having similar conversion rights as this Note and
having similar ranking to this Note, and being satisfactory to the Holder in its
sole discretion, and (ii) the Successor Entity is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for the Company under this Note (so that from and
after the date of such Fundamental Transaction, the provisions of this Note and
the other Transaction Documents referring to the “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of the Company
and shall assume all of the obligations of the Company under this Note and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of a Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of such Fundamental Transaction, in lieu of the shares of
the Company’s Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Section 6, which shall continue to be
receivable thereafter) issuable upon the conversion or redemption of this Note
prior to such Fundamental Transaction), such shares of the publicly traded
common stock (or their equivalent) of the Successor Entity (including its Parent
Entity) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note been converted immediately prior
to such Fundamental Transaction (without regard to any limitations on the
conversion of this Note), as adjusted in accordance with the provisions of this
Note. The provisions of this Section 5 shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of this Note.
 
5.2. Notice of a Fundamental Transaction; Redemption Right. No later than ten
(10) Trading Days prior to the consummation of a Fundamental Transaction (or if
the Company is not party to such Fundamental Transaction, within one (1) Trading
Day of the Company becoming aware of the same), but not prior to the public
announcement of such Fundamental Transaction, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Fundamental
Transaction Notice”). At any time during the period beginning after the Holder’s
receipt of a Fundamental Transaction Notice or the Holder becoming aware of a
Fundamental Transaction if a Fundamental Transaction Notice is not delivered to
the Holder in accordance with the immediately preceding sentence (as applicable)
and ending on the closing date of such Fundamental Transaction, the Holder may
require the Company to redeem all or any portion of this Note (the “Fundamental
Transaction Redemption Right”) by delivering written notice thereof
(“Fundamental Transaction Redemption Notice”) to the Company, which Fundamental
Transaction Redemption Notice shall indicate the portion of the Outstanding
Balance the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 5 shall be redeemed by the Company in cash
at a price equal to the Redemption Premium multiplied by the amount being
redeemed (the “Fundamental Transaction Redemption Price”); provided, however,
that, notwithstanding anything to the contrary contained herein, in connection
with Holder exercising its Fundamental Transaction Right, the Holder shall only
be entitled to require the Company to redeem all or any portion of any
then-current Conversion Eligible Tranche(s) (and calculate and pay the Fundament
Transaction Redemption Price with respect thereto), except to the extent the
Holder exercises any Holder Offset Right in connection with exercising its
Fundamental Transaction Redemption Right, in which case the Holder may also
require the Company to redeem all or any portion of this Note in excess of the
amount of the then-current Conversion Eligible Tranches to the extent the Holder
applies the Holder Offset Right with respect to such excess (with respect to
which the Fundament Transaction Redemption Price shall also be calculated and
either offset pursuant to the Holder Offset Right (to the extent possible), or
otherwise paid pursuant to the terms hereof).  Redemptions required by this
Section 5 shall be made in accordance with the provisions of Section 10 and
shall have priority to payments to stockholders in connection with such
Fundamental Transaction. To the extent redemptions required by this Section 5.2
are deemed or determined by a court of competent jurisdiction to be prepayments
of this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments, but not subject to the prepayment provision in Section 1 hereof.
Notwithstanding anything to the contrary in this Section 5, but subject to
Sections 3.1(a) and 3.4, until the Fundamental Transaction Redemption Price
(together with any Late Charges thereon) is paid in full (after giving effect to
any applicable Holder Offset Right), the Outstanding Balance, including the
Fundamental Transaction Redemption Price (together with any Late Charges
thereon), may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event of a partial redemption of this Note
pursuant hereto, the principal amount redeemed shall be deducted from the
Tranches and Installment Payment(s) set forth in the Fundamental Transaction
Redemption Notice.
 
5.3. Paid in Full.  Notwithstanding anything to the contrary in Section 5, if
the purchaser(s) in any such Fundamental Transaction have agreed to prepay this
Note in full in the manner prescribed in Section 1 of this Note in connection
with the consummation of the Fundamental Transaction (but with a prepayment
premium of 125% rather than 120%), and provide notice to the Holder of such
intent (which notice may be conditioned upon the closing of the Fundamental
Transaction) at least ten (10) Trading Days prior to the consummation of the
Fundamental Transaction, no consent of the Holder shall be required for the
Company to enter into or be a party to a Fundamental Transaction, and prepayment
of any Outstanding Balance in the manner described above in this Section 5.3
shall be permitted; provided, however, that unless otherwise pre-approved in
writing by the Holder, in no case shall any Fundamental Transaction be
consummated prior to such prepayment of this Note.  For the avoidance of any
doubt, nothing in this Section 5.3 shall restrict the Holder’s ability to
exercise its Fundamental Transaction Redemption Right pursuant to and in
accordance with Section 5.2 above, notwithstanding any notice from any purchaser
in any Fundamental Transaction that may be received by the Holder.
 
6. DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.
 
6.1. Distribution of Assets. Without the prior written consent of Holder, the
Company agrees not to declare or make any dividend or other distributions of its
assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction).
 
6.2. Purchase Rights. In addition to any adjustments pursuant to Section 7
below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of all Conversion Eligible Tranches
(without taking into account any other limitations or restrictions on the
convertibility of this Note) in existence immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).
 
6.3. Other Corporate Events. In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
using a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.
 
7. RIGHTS UPON ISSUANCE OF SECURITIES.
 
7.1. Adjustment of Conversion Price upon Issuance of Common Stock. Except with
respect to Excluded Securities, if and whenever on or after the Issuance Date
the Company issues or sells Common Stock, Options, Convertible Securities, or in
accordance with subsections (a) through (e) below is deemed to have issued or
sold, any shares of Common Stock (including the issuance or sale of shares of
Common Stock owned or held by or for the account of the Company, but excluding
any Excluded Securities issued or sold or deemed to have been issued or sold)
for a consideration per share (the “New Issuance Price”) less than a price equal
to the Conversion Price in effect immediately prior to such issue, conversion,
or sale or deemed issuance or sale (such Conversion Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then, immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance
Price.  For the avoidance of doubt, if the New Issuance Price is greater than
the Applicable Price, there shall be no adjustment to the Conversion Price. For
purposes of determining the adjusted Conversion Price under this Section 7.1,
the following shall be applicable:
 
(a) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 7.1(a), the “lowest price per share for which one share
of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
share of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.
 
(b) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7.1(b), the “lowest price per share
for which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof” shall be equal to (1) the lower of (x) the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price has been or is to be made pursuant to other provisions of this
Section 7.1, except as contemplated below, no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.
 
(c) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section 7.1(c), if the terms of any Option
or Convertible Security that was outstanding as of the Issuance Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7.1 shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.
 
(d) Calculation of Consideration Received. If any Option or Convertible Security
is issued or deemed issued in connection with the issuance or sale or deemed
issuance or sale of any other securities of the Company, together comprising one
integrated transaction, (x) such Option or Convertible Security (as applicable)
will be deemed to have been issued for consideration equal to the Deemed
Consideration Value thereof and (y) the other securities issued or sold or
deemed to have been issued or sold in such integrated transaction shall be
deemed to have been issued for consideration equal to the difference of (I) the
aggregate consideration received by the Company minus (II) the Deemed
Consideration Value of each such Option or Convertible Security (as applicable).
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company therefor.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the average VWAP of such security for the five (5) Trading Day period
immediately preceding the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities
(as the case may be). The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) Trading
Days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five
(5) Trading Days after the tenth (10th) day following such Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the Holder.
The determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.
 
(e) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase shares of Common Stock, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).
 
7.2. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 5 or Section 7.1, if the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 5 or
Section 7.1, if the Company at any time on or after the Issuance Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7.2 shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7.2 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.
 
7.3. Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7.3 will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.
 
8. COMPANY INSTALLMENT CONVERSION OR REDEMPTION. Beginning on the earlier of the
date that is (i) thirty (30) calendar days after the effective date of a
Registration Statement and (ii) one hundred eighty (180) calendar days after the
Issuance Date, but in no event sooner than ninety (90) calendar days after the
Issuance Date (the “Initial Installment Date”), and on each applicable
Installment Date thereafter, the Company shall pay to the Holder of this Note
the applicable Installment Amount due on such date by converting such
Installment Amount in accordance with this Section 8 (a “Company Conversion”);
provided, however, the Company may, at its option as described below, pay all or
any part of such Installment Amount by redeeming such Installment Amount in cash
(a “Company Redemption”) or by any combination of a Company Conversion and a
Company Redemption so long as the entire amount of such Installment Amount due
shall be converted and/or redeemed by the Company on the applicable Installment
Date, subject to the provisions of this Section 8; provided further that the
Company shall not be entitled to effect a Company Conversion with respect to any
portion of such Installment Amount and shall be required to pay the entire
amount of such Installment Amount in cash pursuant to a Company Redemption if on
the applicable Installment Notice Due Date or on the applicable Installment Date
(as the case may be) there is an Equity Conditions Failure, and such failure is
not waived by Holder as permitted herein.
 
8.1. General. On or prior to the date which is the twenty-third (23rd) Trading
Day prior to each Installment Date, or, if at such time the Company’s Common
Stock is not DWAC Eligible, the date which is the thirtieth (30th) Trading Day
prior to each Installment Date (each, as applicable, an “Installment Notice Due
Date”), the Company shall deliver written notice (each, a “Company Installment
Notice” and the date the Holder receives or is deemed to receive such notice is
referred to as to the “Company Installment Notice Date”), to the Holder and such
Company Installment Notice shall (i) either (A) confirm that the applicable
Installment Amount of this Note shall be converted in whole pursuant to a
Company Conversion or (B) (1) state that the Company elects to redeem, or is
required to redeem in accordance with the provisions of this Note, in whole or
in part, the applicable Installment Amount pursuant to a Company Redemption and
(2) specify the portion of the applicable Installment Amount which the Company
elects, or is required to redeem, pursuant to a Company Redemption (such amount
to be redeemed in cash, the “Company Redemption Amount”) and the portion of the
applicable Installment Amount, if any, with respect to which the Company will,
and is permitted to, effect a Company Conversion (such amount of the applicable
Installment Amount so specified to be so converted pursuant to this Section 8 is
referred to herein as the “Company Conversion Amount”), which amounts when added
together, must equal the entire applicable Installment Amount, and (ii) if the
applicable Installment Amount is to be paid, in whole or in part, pursuant to a
Company Conversion, certify that there is not an Equity Conditions Failure as of
the date of the applicable Company Installment Notice.  Each Company Installment
Notice shall be irrevocable and may not be revoked by the Company. If the
Company does not timely deliver a Company Installment Notice in accordance with
this Section 8 with respect to a particular Installment Date, then the Company
shall be deemed to have delivered on the latest possible Installment Notice Due
Date an irrevocable Company Installment Notice confirming a Company Conversion
of the entire Installment Amount payable on such Installment Date and shall be
deemed to have certified that there is not an Equity Conditions Failure on the
applicable Installment Notice Due Date and the applicable Installment Date. No
later than three (3) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Company Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder’s account via
DTC/Fast Program the Pre-Installment Conversion Shares, and as to which the
Holder shall be the owner thereof as of such time of delivery or deemed delivery
(as the case may be) of such Company Installment Notice. The applicable Company
Conversion Amount (whether set forth in the applicable Company Installment
Notice or by operation of this Section 8) shall be converted in accordance with
Section 8.2 and the applicable Company Redemption Amount shall be redeemed in
accordance with Section 8.3. If the Company is not DWAC Eligible, then
Pre-Installment Conversion Shares shall be delivered pursuant to Section 8.4
hereof. If an Equity Conditions Failure has occurred, then the Company shall
identify each such Equity Conditions Failure in the Company Installment Notice
and request a waiver from Holder pursuant to Section 8.6 hereof.
 
8.2. Mechanics of Company Conversion. Subject to Section 3.4, if the Company
delivers a Company Installment Notice and elects, or is deemed to have delivered
a Company Installment Notice and deemed to have elected, in whole or in part, a
Company Conversion in accordance with Section 8.1, then the remainder of this
Section 8.2 shall apply. Notwithstanding anything else in this Section to the
contrary, if an Equity Conditions Failure has occurred, then the Company shall
identify each such Equity Conditions Failure in the Company Installment Notice
and request a waiver from Holder pursuant to Section 8.6 hereof. If such waiver
is obtained, then the remainder of this Section 8.2 shall apply.
 
(a) Provided that there is no Equity Conditions Failure as of the applicable
Installment Date (or any such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after each Installment Date, the
Company shall deliver to the Holder’s account via DTC/Fast Program a number of
shares of Common Stock equal to the amount, if any, by which the
Post-Installment Conversion Shares exceed the Pre-Installment Conversion Shares
previously delivered to Holder. So long as no Event of Default has occurred
regarding payment, conversion or redemption under this Note (each a “Payment
Default”), if the Pre-Installment Conversion Shares on the applicable
Installment Date exceed the Post-Installment Conversion Shares, then the excess
will be applied towards the next Pre-Installment Conversion Shares to be issued
by the Company (unless the Outstanding Balance has been reduced to zero, in
which case Holder will return such excess shares to the Company).  If a Payment
Default has occurred and the Pre-Installment Conversion Shares for the
applicable Installment Date exceed the Post-Installment Conversion Shares, then
Holder shall not be required to return to the Company any of the excess shares
or apply such excess shares to any future issuance or conversion of shares
hereunder.
 
(b) If an Event of Default occurs during any applicable Company Conversion
Measuring Period (defined below), then Holder may elect to either (i) return any
Pre-Installment Conversion Shares delivered in connection with the applicable
Installment Date or (ii) retain such Pre-Installment Conversion Shares but
only reduce the Company Conversion Amount used to calculate the Pre-Installment
Shares (and thereby only reduce the Outstanding Balance) by the product of
(A) the Company Conversion Amount applicable to such Installment Date multiplied
by (B) the Conversion Share Ratio (as defined in Section 28.8 below). “Company
Conversion Measuring Period” means the period beginning on the applicable
Installment Notice Due Date and ending on the applicable Installment Date.
 
(c) If there is an Equity Conditions Failure as of such Installment Date that is
not waived as permitted herein or a Company Conversion is not otherwise
permitted under any other provision of this Note, then, at the option of the
Holder designated in writing to the Company, the Holder may require the Company
to do any one or more of the following:
 
(i) the Company shall redeem all or any part designated by the Holder of the
unconverted Company Conversion Amount (such designated amount is referred to as
the “Designated Redemption Amount”) and the Company shall pay to the Holder
within three (3) Trading Days of such Installment Date, by wire transfer of
immediately available funds, an amount in cash equal to the Redemption Premium
multiplied by the Designated Redemption Amount (the “Designated Redemption
Price”) (if the Company fails to pay the Designated Redemption Price by the
third (3rd) Trading Day following such written notice to the Company, then such
failure to pay shall be an Event of Default under Section 4.1(a) hereof), and/or
 
(ii) the Company Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Company Conversion Amount and
the Holder shall be entitled to all the rights of a holder of this Note with
respect to such designated part of the Company Conversion Amount; provided,
however, the Conversion Price for such designated part of such unconverted
Company Conversion Amount shall thereafter be adjusted to equal the lesser of
(Y) the Default Conversion Price as in effect on the date on which the Holder
voided the Company Conversion and (Z) the Default Conversion Price that would be
in effect on the date on which the Holder delivers a subsequent Conversion
Notice relating thereto as if such date was an Installment Date.
 
(d) Notwithstanding anything to the contrary in this Section 8.2, but subject to
Sections 3.1(a) and 3.4, until the Company delivers Common Stock representing
the Company Conversion Amount to the Holder, the Company Conversion Amount may
be converted by the Holder into Common Stock pursuant to Section 3. In the event
that the Holder elects to convert the Company Conversion Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Conversion Amount so converted shall be deducted from the Conversion
Eligible Tranche(s) and Installment Payment(s) set forth in the applicable
Conversion Notice.
 
8.3. Mechanics of Company Redemption. If the Company elects, or is required to
elect, a Company Redemption, in whole or in part, in accordance with
Section 8.1, then the Company Redemption Amount, if any, which is to be paid to
the Holder on the applicable Installment Date shall be redeemed by the Company
on such Installment Date in an amount of cash, and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available funds
an amount, equal to the applicable Company Redemption Amount. If the Company
fails to pay the applicable Company Redemption Amount on the applicable
Installment Date, then, at the option of the Holder designated in writing to the
Company (any such designation shall be a “Conversion Notice” for purposes of
this Note), the Holder may require the Company to convert all or any part of the
Company Redemption Amount at the Default Conversion Price (determined as of the
date of such designation as if such date were an Installment Date). Conversions
required by this Section 8.3 shall be made in accordance with the provisions of
Section 3.3. Notwithstanding anything to the contrary in this Section 8.3, but
subject to Section 3.4 and the Holder’s right to require the Company to convert
all or any part of the Company Redemption Amount at the Default Conversion Price
as set forth above, until the Company Redemption Amount (together with any Late
Charges thereon) is paid in full, the Company Redemption Amount (together with
any Late Charges thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event the Holder elects to
convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the Conversion
Eligible Tranche(s) and Installment Payment(s) set forth in the applicable
Conversion Notice.
 
8.4. DWAC Eligible. If the Company is not DWAC Eligible, or if the Common Stock
is not otherwise eligible for such program, then shares required to be issued to
the Holder under this Section 8 shall be issued as follows:
 
(a) No later than two (2) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Company Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder via reputable
overnight courier the Pre-Installment Conversion Shares by original share
certificate, registered in the name of the Holder or its designee (the
“Pre-Installment Certificated Shares”); provided, however, that so long as
shares are not provided electronically to the Holder under Section 8, the
Pre-Installment Certificated Shares shall equal two (2) times the number of
Pre-Installment Conversion Shares that would otherwise be transferred
electronically to the Holder.
 
(b)  Upon receiving the Pre-Installment Certificated Shares, the Holder agrees
to promptly deposit such shares into its brokerage account and take reasonable
efforts to cause such shares to become “free trading” (i.e., not subject to the
transferability restrictions under Rule 144). The Holder will notify the Company
by email within two (2) Trading Days after the applicable Pre-Installment
Certificated Shares become “free trading” (the date such notice is sent to the
Company is referred to as the “Free Trading Notice Date”). The date that is
thirty (30) Trading Days after the Free Trading Notice Date is referred to
herein as the “Certificated Shares Installment Date”).
 
(c) The “Post-Installment Certificated Shares” shall be one (1) times the
greater of (A) the Post-Installment Conversion Shares calculated using the
applicable Installment Date, and (B) the Post-Installment Conversion Shares
calculated using the Certificated Shares Installment Date (as if such date were
the designated Installment Date).
 
(d) Provided that there is no Equity Conditions Failure as of the Certificated
Shares Installment Date (or such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after the applicable Certificated
Shares Installment Date, the Company shall deliver to the Holder via reputable
overnight courier the Post-Installment Certificated Shares, less the
Pre-Installment Certificated Shares previously delivered to the Holder, by
original share certificate, registered in the name of the Holder or its
designee. If the Pre-Installment Certificated Shares for the applicable
Certificated Shares Installment Date exceed the Post-Installment Certificated
Shares, the excess will be applied towards the next Pre-Installment Conversion
Shares to be issued by the Company (unless the Outstanding Balance has been
reduced to zero, in which case Holder will return such excess shares to the
Company).
 
8.5. Deemed Issuance. If Company fails to take any action required by this
Section 8, in addition to such failure to act being considered an Event of
Default hereunder, for purposes of Section 7.1, the Company shall also be deemed
to have issued the Post-Installment Conversion Shares to Holder on the
applicable dates and pursuant to the terms set forth in this Section 8, with
Holder entitled to all the rights and privileges associated with such deemed
issued shares (the “Deemed Installment Issuance”).
 
8.6. Waiver of Equity Conditions Failure. Notwithstanding anything in the Note
to the Contrary, the Holder may waive in writing any Equity Conditions Failure,
except for the Non-Waivable Equity Conditions (defined below).  For purposes of
this Section 8, “Non-Waivable Equity Conditions” refer to (A) the Equity
Condition set forth in Section 28.19(iv) (indicating that Holder may not own
more than the Maximum Percentage set forth in Section 3.4 of the Note), and (B)
the Equity Condition set forth in Section 28.19(v) (Common Stock may be issued
without violating the rules of the Eligible Market). Any such waiver shall only
be made for the purposes of permitting a Company Conversion to occur under this
Section 8 and shall not be deemed a waiver of the underlying default or a
continuing waiver of a future Equity Conditions Failure. Any such waiver shall
not excuse the Company from the performance of any of its current or future
obligations under the Note.
 
8.7. Preparation of Company Installment Notice. Because of the complexity of the
calculations contemplated under this Note, the Holder may, at its sole
discretion, prepare the Company Installment Notice for the benefit of the
Company, including the calculation of Pre-Installment Conversion Shares,
Post-Installment Conversion Shares, the Pre-Installment Certificated Shares,
Post-Installment Certificated Shares, etc.; provided, however, that no error or
mistake in the preparation of such information may be deemed a waiver of the
Holder’s right to enforce the terms of this Note, even if such error or mistake
arises from the Holder’s own calculation. Nothing in this Section shall be
deemed an obligation of the Holder to prepare any such information, or a waiver
of any of its rights and remedies under this Note.
 
8.8. Transfer Fees. The Company shall pay any and all transfer, stamp, issuance
and similar taxes that may be payable with respect to the issuance and delivery
of Pre-Installment Conversion Shares, Post-Installment Conversion Shares,
Pre-Installment Certificated Shares, and Post-Installment Certificated Shares.
 
9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Purchase Agreement), bylaws, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as this Note is outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
this Note, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of this Note (without regard to any
limitations on conversion).
 
10. HOLDER’S REDEMPTIONS. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within one (1) Trading Day after
the Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Fundamental Transaction Redemption Notice in accordance
with Section 5.2, the Company shall deliver the applicable Fundamental
Transaction Redemption Price to the Holder in cash concurrently with the
consummation of such Fundamental Transaction if such notice is received prior to
the consummation of such Fundamental Transaction and within one (1) Trading Day
after the Company’s receipt of such notice otherwise.  In the event that the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the amount that was submitted for redemption
and for which the applicable Redemption Price (together with any Late Charges
thereon) has not been paid. Notwithstanding anything in this Note to the
contrary, such failure of the Company to pay the Redemption Price under this
Section 10 shall not be considered a separate Event of Default hereunder.  Upon
the Company’s receipt of such notice, (x) the applicable Redemption Notice shall
be null and void with respect to such amount submitted for redemption,
(y) the Outstanding Balance of this Note as of the date of the Redemption Notice
shall be increased by an amount equal to (1) the applicable Event of Default
Redemption Price or Fundamental Transaction Redemption Price (as the case may
be) minus (2) the principal portion of the Outstanding Balance submitted for
redemption, and the entire amount of such increase shall be added to the
lowest-numbered then-current Conversion Eligible Tranche, and (z) the Conversion
Price of this Note shall be automatically adjusted with respect to each
conversion under this Note effected thereafter by the Holder to the lowest of
(A) the Conversion Price as in effect on the date on which the applicable
Redemption Notice is voided, (B) 80% of the lowest VWAP of the Common Stock for
any Trading Day during the period beginning on and including the date on which
the applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided, (C) the
Market Price immediately preceding the date of each future applicable Conversion
Notice, and (D) the Market Price as in effect on the date on which the
applicable Redemption Notice is voided.
 
11. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.
 
12. COVENANTS. Until this Note has been converted, redeemed or otherwise
satisfied in accordance with its terms:
 
12.1. Incurrence of Indebtedness. Except with respect to the Indebtedness
evidenced by this Note, the Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, incur or guarantee, assume
or suffer to exist any Indebtedness that involves issuing Company securities
that are convertible into Common Stock (including without limitation selling
convertible debt, warrants or convertible preferred stock) (i) with conversion,
exercise or similar mechanics or reset provisions that vary according to the
market price of the Common Stock without a floor at or higher than $0.35 or (ii)
at a fixed price which is lower than $0.35, without the prior written consent of
the Holder, which consent may be withheld at the sole discretion of the Holder.
 
12.2. Existence of Liens. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, allow or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, “Liens”), upon any of the Collateral (as defined in the Security
Agreement) owned by the Company or any of its Subsidiaries, other than Permitted
Liens.
 
12.3. Cash Dividend. So long as this Note is outstanding, the Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, pay cash dividends or distributions on any equity securities of the
Company or of its Subsidiaries.
 
12.4. Restricted Payments. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing.
 
12.5. Restriction on Redemption. Until this Note has been converted, redeemed or
otherwise satisfied in accordance with its terms, the Company shall not,
directly or indirectly, redeem or repurchase its capital stock without the prior
express written consent of the Holder.
 
12.6. Restriction on Transfer of Assets. Except as provided in Section 5.3, the
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, sell, lease, license, assign, transfer, convey or
otherwise dispose of (i) any of the Collateral (as defined in the Security
Agreement), or (ii) any of the other assets or rights of the Company or any
Subsidiary owned or hereafter acquired, whether in a single transaction or a
series of related transactions, other than (with respect to clause (ii) only)
(A) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (B) sales of inventory in the ordinary course of business.
 
12.7. Intellectual Property.  The Company shall not, and the Company shall not
permit any of its Subsidiaries, directly or indirectly, to encumber or allow any
Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens.
 
12.8. Maturity of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date.
 
12.9. Change in Nature of Business. The Company shall not directly or indirectly
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
on the Issuance Date or any business substantially related or incidental
thereto. The Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, modify its or their corporate
structure or purpose if such modification may have a material adverse effect on
any rights of, or benefits to, the Holder under any of the Transaction
Documents.
 
12.10. Preservation of Existence, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its Subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.
 
12.11. Maintenance of Properties, Etc.  The Company shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of the
Collateral, in good working order and condition, ordinary wear and tear
excepted, and comply, and cause each of its Subsidiaries to comply, at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
12.12. Maintenance of Insurance.  The Company shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to the
Collateral and business, in such amounts and covering such risks as is required
by any governmental authority having jurisdiction with respect thereto or as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated.
 
12.13. Transactions with Affiliates.  The Company shall not, nor shall it permit
any of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an Affiliate thereof.
 
12.14. Maintenance of Registration/Issuer. From the date hereof until all the
Conversion Shares either have been sold by the Holder, or may permanently be
sold by the Holder without any restrictions pursuant to Rule 144, (the
“Registration Period”) the Company shall file with the Securities and Exchange
Commission (the “SEC”) in a timely manner all required reports under Sections 13
or 15(d) of the 1934 Act, as amended, and such reports shall conform to the
requirement of the 1934 Act and the SEC for filing thereunder. During the
Registration Period, the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would otherwise permit such termination.
 
12.15. Company Statements. The Company shall furnish to the Holder so long as
the Holder owns Common Stock, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Holder to sell such
securities pursuant to Rule 144 without registration.
 
12.16. Status as an Issuer. During the Registration Period, the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.
 
12.17. Listing Status. The Common Stock shall be listed or quoted for trading on
an Eligible Market. The Company shall promptly secure the listing of all of its
securities issuable under the terms of the Transaction Documents upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain such listing of all securities from time to time issuable under
the terms of the Transaction Documents.
 
13. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.
 
14. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder only as
permitted by the Securities Act.  This Note may be sold, assigned or transferred
only with the written consent of the Company, which shall not be unreasonably
withheld; provided, however, that Holder may assign, transfer or sell this Note
without the need to obtain the consent of the Company if all of the Buyer Notes
and Buyer Trust Deed Notes (as both such terms are defined in the Purchase
Agreement) have been paid in full or all payment obligations of the Holder
thereunder have otherwise been completely offset and satisfied pursuant to the
Holder Offset Right.  Shares of Common Stock issued upon conversion of the Note
may be offered, sold, assigned or transferred by the Holder in any manner
permitted by the Securities Act.
 
15. REISSUANCE OF THIS NOTE.
 
15.1. Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 15.4),
registered as the Holder may request, representing the Outstanding Balance being
transferred by the Holder and, if less than the entire Outstanding Balance is
being transferred, a new Note (in accordance with Section 15.4) to the Holder
representing the Outstanding Balance not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3.3(c) following conversion or redemption of any
portion of this Note, the Outstanding Balance may be less than the Original
Principal Amount stated on the face of this Note.
 
15.2. Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 15.4)
representing the Outstanding Balance.
 
15.3. Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 15.4 and in principal
amounts of at least $50,000) representing in the aggregate the Outstanding
Balance of this Note, and each such new Note will represent such portion of such
Outstanding Balance as is designated by the Holder at the time of such
surrender.
 
15.4. Issuance of New Notes. Subject to Section 10, whenever the Company is
required to issue a new Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the Outstanding Balance (or in the case of a new Note
being issued pursuant to Section 15.1 or Section 15.3, the portion of the
Outstanding Balance designated by the Holder which, when added to the
outstanding balance represented by the other new Notes issued in connection with
such issuance, does not exceed the Outstanding Balance under this Note
immediately prior to such issuance of new Notes), (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued and unpaid Interest and Late Charges
and other increases to the Outstanding Balance as permitted hereunder, from the
Issuance Date.
 
16. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies, including all charges, fees, and collection costs,
provided for in this Note shall be cumulative and in addition to all other
remedies available under this Note and any of the other Transaction Documents at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. The Company covenants to the Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note (including, without limitation, compliance with Section
7).
 
17. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the Purchase Price paid for this Note was less than the Original Principal
Amount.
 
18. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Issuance Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.
 
19. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.
 
20. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, Default Conversion Price, Pre-Installment Conversion Price,
Conversion Rate, the Closing Bid Price, the VWAP or fair market value (as the
case may be) or the arithmetic calculation of Conversion Shares or the
applicable Redemption Price (as the case may be), the Company or the Holder (as
the case may be) shall submit the disputed determinations or arithmetic
calculations (as the case may be) via facsimile (i) within two (2) Trading Days
after receipt of the applicable notice giving rise to such dispute to the
Company or the Holder (as the case may be) or (ii) if no notice gave rise to
such dispute, at any time after the Holder learned of the circumstances giving
rise to such dispute (including, without limitation, as to whether any issuance
or sale or deemed issuance or sale was an issuance or sale or deemed issuance or
sale of Excluded Securities). If the Holder and the Company are unable to agree
upon such determination or calculation within two (2) Trading Days of such
disputed determination or arithmetic calculation (as the case may be) being
submitted to the Company or the Holder (as the case may be), then the Company
shall, within two (2) Trading Days, submit via facsimile (a) the disputed
determination of the Conversion Price, Default Conversion Price, Pre-Installment
Conversion Price, Conversion Rate, the Closing Bid Price, the VWAP or fair
market value (as the case may be) to an independent, reputable investment bank
selected by the Holder or (b) the disputed arithmetic calculation of the
Conversion Shares or any Redemption Price (as the case may be) to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant (as the case may be) to perform the
determinations or calculations (as the case may be) and notify the Company and
the Holder of the results no later than ten (10) Trading Days from the time it
receives such disputed determinations or calculations (as the case may be). Such
investment bank’s or accountant’s determination or calculation with respect to
the disputes set forth in this Section 20 (as the case may be) shall be binding
upon all parties absent demonstrable error.
 
21. NOTICES; PAYMENTS.
 
21.1. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.“  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) Trading Days prior
to the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the Common Stock, (B) with respect
to any grant, issuances, or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to all holders
of shares of Common Stock, or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
21.2. Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of the Holder, shall initially be
as set forth in Section 13.18 of the Purchase Agreement), provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Trading Day, the same shall instead be due on the next succeeding day which is a
Trading Day. Any amount due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).
 
22. CANCELLATION. After repayment or conversion of the entire Outstanding
Balance, this Note shall automatically be deemed canceled, shall be surrendered
to the Company for cancellation and shall not be reissued.
 
23. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Purchase Agreement.
 
24. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in Salt Lake City for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. In
the event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company or any of its Subsidiaries in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
25. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with one or more valid provisions, the effect of which comes as
close as possible to that of the prohibited, invalid or unenforceable
provision(s).
 
26. FEES AND CHARGES. The parties acknowledge and agree that upon Company’s
failure to comply with the provisions of this Note, the Holder’s damages would
be uncertain and difficult to estimate because of the parties’ inability to
predict future interest rates, the Holder’s increased risk, and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any fees, charges, and interest due under this Note are
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Holder may have
hereunder, at law or in equity.
 
27. UNCONDITIONAL OBLIGATION. Subject to the terms of the Purchase Agreement, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed.  This Note is the direct obligation of the Company.
 
28. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
 
28.1. “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
28.2. “Approved Stock Plan” means any stock option plan which has been approved
by the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer or director for services
provided to the Company.
 
28.3. “Deemed Consideration Value” means the value of the applicable Option or
Convertible Security (as the case may be) shall be deemed to be 20% of the
Market Price of the shares of Common Stock issuable upon the exercise of the
applicable Option or conversion of the applicable Convertible Security.
 
28.4. “Bloomberg” means Bloomberg, L.P.
 
28.5. “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink OTC Markets Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 20. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period.
 
28.6. “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
 
28.7.  “Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
28.8. “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.
 
28.9. “Conversion Shares” means shares of Common Stock issuable by the Company
upon any conversion of this Note, including without limitation, Section 3
Conversion Shares, Pre-Installment Conversion Shares, Post-Installment
Conversion Shares, Pre-Installment Certificated Shares, and Post-Installment
Certificated Shares.
 
28.10. “Convertible Securities” means any stock, preferred stock, stock
appreciation rights, phantom stock, equity related rights, equity linked rights,
or other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.
 
28.11. “Current Subsidiary” means any Person in which the Company on the
Issuance Date, directly or indirectly, (i) owns 50% or more of the outstanding
capital stock or holds any equity or similar interest of such Person or
(ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”
 
28.12. “Deemed Issuance” means both a Deemed Conversion Issuance as defined in
Section 3.3(b) hereof, and a Deemed Installment Issuance as defined in Section
8.5 hereof.
 
28.13. “Default Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of the specified Installment Notice Due Date or the Installment
Date, as applicable. All such determinations to be appropriately adjusted for
any stock split, stock dividend, stock combination or other similar transaction
during any applicable Measuring Period.
 
28.14. “DTC” means the Depository Trust Company.
 
28.15. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.
 
28.16. “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.
 
28.17. “DWAC Eligible” means that (i) the Common Stock is eligible at DTC for
full services pursuant to the DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) the Company has been
approved (without revocation) by the DTC’s underwriting department, and (iii)
the Transfer Agent is approved as an agent in the DTC/FAST Program.
 
28.18. “Eligible Market” means The New York Stock Exchange, NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTCQX or the OTCQB, or the Principal Market.
 
28.19. “Equity Conditions” means: (i) with respect to the applicable date of
determination either (A) a Registration Statement is effective and the
prospectus contained therein is available for the issuance by the Company to the
Holder of all of the Conversion Share, or (B) all of the Conversion Shares are
otherwise freely tradable under Rule 144 or without the need for registration
under any applicable federal or state securities laws (in each case,
disregarding any limitation on conversion of this Note); (ii) on each day during
the period beginning one month prior to the applicable date of determination and
ending on and including the applicable date of determination (the “Equity
Conditions Measuring Period”), the Common Stock (including all of the Conversion
Shares) is listed or designated for quotation (as applicable) on an Eligible
Market and shall not have been suspended from trading on an Eligible Market
(other than suspensions of not more than two (2) Trading Days and occurring
prior to the applicable date of determination due to business announcements by
the Company); (iii) on each day during the Equity Conditions Measuring Period,
the Company shall have delivered all shares of Common Stock issuable upon
conversion of this Note on a timely basis as set forth in Section 3 hereof and
all other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iv) any shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 3.4 hereof (the Holder
acknowledges that the Company shall be entitled to assume that this condition
has been met for all purposes hereunder absent written notice from the Holder);
(v) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Eligible Market on which the Common Stock is then listed or
designated for quotation (as applicable); (vi) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (vii) the Company shall have no knowledge
of any fact that would reasonably be expected to cause any of the Conversion
Shares to not be freely tradable without the need for registration under any
applicable state securities laws (in each case, disregarding any limitation on
conversion of this Note); (viii) on each day during the Equity Conditions
Measuring Period, the Company otherwise shall have been in material compliance
with each, and shall not have breached any, term, provision, covenant,
representation or warranty of any Transaction Document; (ix) without limiting
clause (viii) above, on each day during the Equity Conditions Measuring Period,
there shall not have occurred an Event of Default or an event that with the
passage of time or giving of notice would constitute an Event of Default; (x)
the Company’s Common Stock shall remain DWAC Eligible as of each applicable
Installment Date and the Company Installment Notice Date; (xi) on each
Installment Date and Company Installment Notice Date, the average and median
daily dollar volume of the Common Stock on its Principal Market for the previous
twenty-three (23) Trading Days shall be greater than $20,000.00; and (xii) the
ten (10) day average VWAP of the Common Stock is greater than $0.10.
 
28.20. “Equity Conditions Failure” means, with respect to a particular date of
determination, that on any day during the period commencing twenty three
(23) Trading Days (or, if the Company is not DWAC Eligible at such time, the
period commencing thirty (30) Trading Days) immediately prior to such date of
determination, the Equity Conditions have not been satisfied (or waived in
writing by the Holder). If an Equity Conditions Failure is the result of an
Event of Default, then the Equity Conditions Failure shall be deemed permanent
and may not be cured by the Company.
 
28.21. “Excluded Securities” means any shares of Common Stock, options or
convertible securities issued or issuable: (i) in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Issuance Date; (ii) in connection with mergers,
acquisitions, strategic licensing arrangements, strategic business partnerships
or joint ventures, in each case with non-affiliated third parties and otherwise
on an arm’s-length basis, the purpose of which is not to raise additional
capital; provided, that such third parties are not granted any registration
rights; (iii) pursuant to the Transaction Documents; or (iv) to pay regular
salaries of key employees or service providers as deemed necessary or
appropriate by the Board of Directors to preserve cash.  Notwithstanding the
foregoing, any Common Stock issued or issuable to raise capital for the Company
or its Subsidiaries, directly or indirectly, in connection with any transaction
contemplated by clause (ii) above, including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be Excluded Securities.
 
28.22. “Fundamental Transaction” means that (i) (1) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) the Company
or any of its Significant Subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Company or any of its Subsidiaries shall, directly or indirectly, in one or more
related transactions, consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
or any of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company.
 
28.23. “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
28.24. “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including,
without limitation, “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
28.25. “Installment Amount” means $83,333.00, plus the sum of any accrued and
unpaid Interest that has been added to the applicable Conversion Eligible
Tranche as of the applicable Installment Date under this Note and accrued and
unpaid Late Charges that have been added to the applicable Conversion Eligible
Tranche, if any, under this Note as of the applicable Installment Date, and any
other amounts accruing or owing to Holder under this Note as of such Installment
Date (each, an “Installment Payment”); provided, however, that, if the remaining
amount owing under a Conversion Eligible Tranche or otherwise with respect to
this Note as of the applicable Installment Date is less than the Installment
Amount set forth above, then the Installment Amount for such final payment under
a Conversion Eligible Tranche (and only such Installment Amount) shall be
reduced (and only reduced) by the amount necessary to cause such Installment
Amount to equal such outstanding amount.  In the event the Holder shall sell or
otherwise transfer any portion of this Note, the transferee shall be allocated a
pro rata portion (based on the portion of the Note transferred compared with the
Outstanding Balance of the Note as of the transfer date) of each unpaid
Installment Amount hereunder.
 
28.26. “Installment Date” means, (i) with respect to Tranche #1, (a) the Initial
Installment Date and (b) the last day of each month thereafter (beginning the
month following the month during which the Initial Installment Date occurs),
until Tranche #1 is paid off, and thereafter (ii) with respect each Subsequent
Tranche, in order of the lowest-numbered Tranche, (a) thirty (30) days from the
later of (1) the final payment under the immediately preceding Tranche and (2)
thirty (30) days from when such Subsequent Tranche becomes a Conversion Eligible
Tranche, and (b) the date that is every thirty (30) days thereafter, until such
Subsequent Tranche is paid off.  Notwithstanding any other provision contained
herein, (x) if the Outstanding Balance is not paid on the Maturity Date, then in
addition to any remedies available under the Transaction Documents, the
Installment Dates will continue pursuant to the foregoing schedule until the
Outstanding Balance is paid in full (thus requiring the Company to continue to
provide Company Installment Notices to the Holder pursuant to Section 8 hereof),
and (y) unless and until the Outstanding Balance has been converted or redeemed
in full pursuant to the terms hereof, Installment Dates will continue pursuant
to the foregoing schedule regardless of whether any Event of Default has
occurred or the Company owes any Redemption Price to the Holder.
 
28.27. “Market Price” means 80% of the arithmetic average of the three (3)
lowest VWAPs of the shares of Common Stock during the twenty (20) consecutive
Trading Day period immediately preceding the date of such determination (the
“Measuring Period”); provided, however, that if the arithmetic average of the
three (3) lowest VWAPs of the shares of Common Stock during any twenty (20)
consecutive Trading Day Period is less than $0.05, then “70%” shall thereafter
be permanently substituted for “80%” immediately above in this definition of
Market Price.  All such determinations are to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during such Measuring Period.
 
28.28. “Maturity Date” shall mean the date that is thirty-three (33) months
following the Issuance Date; provided, however, that to the extent any Tranche
has not become a Conversion Eligible Tranche by such date or has not otherwise
been redeemed by way of offset pursuant to the terms hereof, the Maturity Date
shall automatically be extended for the period necessary to permit the Company
to pay off all such Tranches as they become Conversion Eligible Tranches or
until they are redeemed by way of offset pursuant to the terms and conditions
hereof; provided further, that the Maturity Date may be extended at the option
of the Holder in the event that, and for so long as, an Event of Default shall
have occurred and be continuing or any event shall have occurred and be
continuing that with the passage of time and the failure to cure would result in
an Event of Default.
 
28.29. “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Issuance Date, directly or indirectly, (i) owns or
acquires 50% or more of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”
 
28.30. “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
28.31. “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
28.32. “Permitted Liens” means (i) any Lien  (as defined herein) for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (ii) any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent,
and (iii) any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent or that
are being contested in good faith by appropriate proceedings, (iv) any Lien
arising under the Transaction Documents, and (v) the Lien in favor of Kerry P.
Gray, an individual (“Gray”) related to amounts owed by the Company to him, as
long as the loan amounts supported by such Lien do not increase and such Lien is
subordinate to the Lien of the Holder pursuant to that certain Subordination
Agreement of even date herewith entered into by and between Gray and the Holder.
 
28.33.  “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
28.34. “Post-Installment Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares. The Post-Installment Conversion Shares are
equal to the quotient of (i) the Company Conversion Amount divided by (ii) the
Conversion Price as of the applicable Installment Date.
 
28.35.  “Pre-Installment Conversion Price” means, with respect to a particular
date of determination, the lower of (i) the Conversion Price then in effect and
(ii) the Market Price for the applicable Company Installment Notice Date. All
such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any applicable
Measuring Period.
 
28.36. “Pre-Installment Conversion Shares” means the number of shares of Common
Stock to be delivered pursuant to Section 8.1 on the date of the applicable
Company Installment Notice. The Pre-Installment Conversion Shares are equal to
the quotient of (i) the Company Conversion Amount divided by (ii) the
Pre-Installment Conversion Price as of the applicable date of the Company
Installment Notice.
 
28.37. “Principal Market” means the OTCQB.
 
28.38. “Purchase Agreement” means that certain securities purchase agreement,
dated as of the Issuance Date, by and between the Company and the Holder
pursuant to which the Company issued this Note, as may be amended from time to
time.
 
28.39. “Redemption Notices” means, collectively, Event of Default Redemption
Notices and Fundamental Transaction Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”
 
28.40. “Redemption Premium” means 125%.
 
28.41. “Redemption Prices” means, collectively, Event of Default Redemption
Prices and Fundamental Transaction Redemption Prices, and each of the foregoing,
individually, a “Redemption Price.”
 
28.42. “Registrable Securities” means the Conversion Shares.
 
28.43. “Registration Statement” means a registration statement of the Company
under the Securities Act of 1933, as amended, covering Registrable Securities on
Form S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.
 
28.44. “SEC” means the United States Securities and Exchange Commission or the
successor thereto.
 
28.45. “Significant Subsidiaries” means, as of any date of determination,
collectively, all Subsidiaries that would constitute a “significant subsidiary”
under Rule 1-02 of Regulation S-X promulgated by the SEC, and each of the
foregoing, individually, a “Significant Subsidiary.”
 
28.46.  “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”
 
28.47. “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.
 
28.48.  “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.
 
28.49. “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).
 
28.50. “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink OTC Markets
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 20. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.
 
29. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Trading Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.
 
30. MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed
to, establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.
 
31. SECURITY. This Note is secured by that certain Security Agreement of even
date herewith, as the same may be amended from time to time, (the “Security
Agreement”) executed by the Company in favor of the Holder encumbering all of
the assets of the Company, as more specifically set forth in the Security
Agreement, all the terms and conditions of which are hereby incorporated into
and made a part of this Note.
 
32. COMPANY RIGHT OF OFFSET. Notwithstanding anything to the contrary herein or
in any of the other Transaction Documents, in the event of the occurrence of any
Event of Default (as defined in any Buyer Notes or Buyer Trust Deed Notes or any
other note issued by the initial Holder in connection with the Purchase
Agreement), or at any other time, the Company shall be entitled to deduct and
offset any amount owing by the initial Holder under any Buyer Notes or Buyer
Trust Deed Notes from any amount owed by the Company under this Note.  In the
event that the Company exercising its offset rights under this Section 32
results in the full satisfaction of the Company’s obligations under this Note,
the Holder shall return the original Note to the Company marked “cancel” or, in
the event this Note has been lost, stolen or destroyed, a lost note affidavit in
a form reasonably acceptable to the Company.  Any Warrant (as defined in the
Purchase Agreement) issued in connection with this Note that is not exercisable
until a particular Buyer Note or Buyer Trust Deed Note has been paid in full
shall not become exercisable to the extent such corresponding Buyer Note or
Buyer Trust Deed is satisfied only by way of offset pursuant to this Section
32.  The Company shall not incur the 120% prepayment premium set forth in
Section 1 hereof with respect to any portions of this Note that are satisfied by
way of offset pursuant to this Section 32 but are not otherwise prepaid in cash.
 
 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
 


 
THE COMPANY:


ULURU Inc.




By: /s/ Kerry P. Gray
Name:   Kerry P. Gray
Title:     President and CEO


ACKNOWLEDGED, ACCEPTED AND AGREED:


Inter-Mountain Capital Corp.




By:   /s/ John M. Fife
John M. Fife, President




 
 

[Signature page to Secured Convertible Promissory Note]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Inter-Mountain Capital Corp.
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601




ULURU,
Inc.                                                           Date:                                           
Attn: _________________
[___]
[___]
CONVERSION NOTICE
The above-captioned Holder hereby gives notice to ULURU Inc., a Delaware
corporation (the “Company”), pursuant to that certain Secured Convertible
Promissory Note made by the Company in favor of the Holder on June 27, 2012 (the
“Note”), that the Holder elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below.  Said conversion shall be
based on the Conversion Price set forth below.  In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Holder in its sole discretion, the Holder
may provide a new form of Conversion Notice to conform to the Note.


 
A.
Date of conversion:
____________

 
B.
Conversion #:
 
____________

 
C.
Conversion Amount:
____________

 
D.
Conversion Price:  _______________

 
E.
Section 3 Conversion Shares:  _______________ (C divided by D)

 
F.
Remaining Outstanding Balance:  ____________



The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s) and Installment Payment(s):


Conversion Amount
Tranche
Installment Payment
                 



Please transfer the Section 3 Conversion Shares electronically (via DWAC) to the
following account:
Broker:                                                 Address:                      
DTC#:                                                 
Account #:                                                           
Account Name:                                                           


Sincerely,


Holder:                      Inter-Mountain Capital Corp.




By:                                           
       John M. Fife, President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
ACKNOWLEDGMENT


The Company hereby acknowledges this Conversion Notice and hereby directs
_______________ to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Instructions to Transfer Agent dated June 27,
2012 from the Company and acknowledged and agreed to by ___________________.
 

 
ULURU Inc.
 
 
 
By: ________________________
Name: ______________________
Title: _______________________
 




 
 

--------------------------------------------------------------------------------

 
